       Case 4:12-cr-00327-DPM Document 44 Filed 10/05/20 Page 1 of 1



            IN THE UNITED ST ATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                     CENTRAL DIVISION

UNITED STATES OF AMERICA                                       PLAINTIFF

v.                           No. 4:12-cr-327-DPM

CHRISTOPHERJ. WARD                                          DEFENDANT

                                 ORDER
     1. Ward's second motion to end his supervision early, Doc. 41, is
denied. The Court further commends Ward on his good progress,
including becoming a Certified Public Accountant and continuing his
work with Berry & Associates. But the seriousness of the underlying
offense calls for continued supervision. 18 U.S.C. § 3583(e)(l).
     2. The Court gives Ward blanket permission to leave the Eastern
District of Arkansas on work-related travel. Ward must report all such
trips to his probation officer either before or after the travel.
     So Ordered.



                             D .P. Marshall Jr.
                             United States District Judge
